Citation Nr: 1456893	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  06-21 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a uterine fibroid disorder.

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1979 to May 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board reopened and remanded the uterine fibroid disorder claim in August 2008, and remanded the issue again in June 2011 and July 2013.  The July 2013 Board decision also granted entitlement to service connection for urinary tract infections, denied an increased rating claim for pes planus, and remanded the TDIU issue for additional development.  A July 2013 rating decision granted service connection for urinary tract infections and assigned a 20 percent rating effective from April 27, 2005.  The Veteran was notified of the decision, but did not express disagreement with the assigned rating or effective date.  VA correspondence dated in August 2013 erroneously notified the Veteran that a pes planus increased rating issue remained on appeal at that time.  

In correspondence received by VA on July 16, 2014, the Veteran raised claims for service connection for a cervical spine disability and increased ratings for pes planus and urinary tract infection disabilities.  She also, in essence, requested that service connection claims for psychiatric and knee disabilities be reopened.  The Board finds these matters are inextricably intertwined with the TDIU issue on appeal and must be developed prior to appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

A review of the record shows that further development is required as to the issues on appeal.  Claims for service connection for a cervical spine disability, for increased ratings for pes planus and urinary tract infection disabilities, and to reopen service connection claims for psychiatric and knee disabilities have been raised and are inextricably intertwined with the TDIU issue on appeal.

The Board also notes that the July 2013 remand as to the uterine fibroid disorder claim included instructions to obtain an etiology opinion from "an appropriate VA physician."  Although an opinion was subsequently obtained in July 2013, the report was provided by a VA nurse practitioner rather than a VA physician and no information was provided indicating that the nurse practitioner had appropriate medical expertise requested pertinent to the claim.  A remand by the Board confers on a Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional development is required prior to appellate review.

It is significant to note service connection has been established for urinary tract infections and that service medical records show the Veteran sustained a uterine pregnancy and inevitable abortion in February 1981.  VA treatment records include an August 1994 report noting the Veteran's uterus was irregular due to fibroids, an August 1995 record noting a pelvic examination revealed fibroids, a March 1999 report noting uterine fibroids, and a March 2003 a computed tomography (CT) scan revealing a large fibroid uterus.  

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the claims for service connection for a cervical spine disability, for increased ratings for pes planus and urinary tract infection disabilities, and to reopen service connection claims for psychiatric and knee disabilities.  Notify the Veteran and representative of any adverse decision and of the procedural and appellate rights.  All efforts to develop and adjudicate the claims must be documented in the claims file.  

2.  Obtain all pertinent VA medical records, not yet associated with the claims file, and associate them with the claims file.

3.  Obtain an etiology opinion from an appropriate VA physician addressing the Veteran's uterine fibroid disorder claim.  All necessary examinations, tests, and studies should be conducted.  A complete rationale must be provided for all opinions offered, and the physician must consider and discuss the Veteran's lay statements regarding her symptomatology and the evidence of hematuria, urinary tract infections, pelvic pain, and fibroids.  The record must be reviewed, including service treatment and VA treatment records dated in the 1990s showing uterine fibroids, and offer opinion as to the following:

(a)  Is it at least as likely as not that uterine fibroids manifested during, or as a result of, active service?  The physician should consider the statements of record made by the Veteran and the inservice evidence of hematuria and pelvic pain and the evidence of fibroids in August 1994.

(b)  Opine as to whether it is at least as likely as not (50 percent probability or greater) that uterine fibroids were caused by service-connected urinary tract infections.

(b)  Opine as to whether it is at least as likely as not (50 percent probability or greater) that uterine fibroids were aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected urinary tract infections.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

